         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------                    X
                                                          :
                                                          :
 SARAH PALIN
                                                          :    No. 17 Civ. 4853 (JSR)
                               Plaintiff,                 :    ECF Case
                                                          :
                                                          :    DEFENDANTS’ COUNTER-
                        -against-                         :    STATEMENT OF UNDISPUTED
                                                          :    MATERIAL FACTS RE:
                                                          :    PLAINTIFF’S MOTION FOR
 THE NEW YORK TIMES COMPANY and JAMES                     :    PARTIAL SUMMARY
 BENNET,                                                  :    JUDGMENT
                               Defendants.                :

 -------------------------------------                    X

       Pursuant to Rule 56.1 of the Local Rules of this Court, Defendants The New York Times

Company (“The Times”) and James Bennet (“Bennet,” and with The Times, “Defendants”),

submit the following Counterstatement in response Plaintiff Sarah Palin’s Statement of Material

Facts in Support of Motion for Partial Summary Judgment (Dkt. 101).

                              Responses to Plaintiff’s Statements

1.     According to The Times, the last time it lost a libel suit in the United States was at least
       the early 1960’s, which suggests some plaintiffs “with a legitimate claim feel too
       intimidated to even try.” See “A Rare Libel Lawsuit Against The Times,” Liz Sayd, New
       York Times, May 10, 2017 (https://www.nytimes.com/2017/05/10/public-editor/murray-
       energy-libel-suit.html).

       Response: Denied. This is a statement by Liz Spayd, who was then the Public Editor of

The Times, not a statement by The Times itself, and Spayd did not say that the lack of claims

suggested that some plaintiffs “with a legitimate claim feel too intimidated to even try.” She

instead commented that it is “curious how few companies or individuals actually do sue the

paper for allegedly libelous claims. That’s a good thing if this is a measure of how rarely people

feel defamed by The Times. It’s a bit more disconcerting if it suggests that those with a
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 2 of 8



legitimate claim feel too intimidated to even try.” See Liz Spayd, A Rare Libel Lawsuit Against

The Times, N.Y. Times (May 10, 2017), https://www.nytimes.com/2017/05/10/public-

editor/murray-energy-libel-suit.html.

       Defendants object to this statement because it is not material, or even relevant, to any

claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also

object to this statement because it is not supported by any admissible evidence. Fed. R. Civ. P.

56(c)(1)(A), 56(c)(2).



2.     A number of significant social movements have been spawned online by ordinary citizens
       without assistance from the press, such as the Arab Spring, Occupy Wall Street, Black
       Lives Matter, the Woman’s March, March for Our Lives. See Vogt Declaration ¶¶ 3-7,
       Ex. A-E.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



3.     On May 25, 2020, a 17-year-old girl from Minneapolis altered the course of American
       history by using Facebook to post a video of George Floyd being murdered by police; as
       a result of which Darnella Frazier has faced a “media frenzy” and become the target of
       unfair criticism and backlash. See Vogt Declaration ¶¶ 8-9, Ex. F-G.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).




                                                  2
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 3 of 8



4.     Martin Luther King Jr.’s “Letter from Birmingham Jail” was published in 1963. “Harvey
       Shapiro, an editor at The New York Times, had urged King to use his frequent jailing as
       an opportunity to write a longer defense of his use of nonviolent tactics, and though King
       did so, The New York Times chose not to publish it.” See Vogt Declaration ¶¶ 10-11, Ex.
       H-I.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



5.     Greta Thunberg, an environmental activist known for her youth and straightforward
       speaking manner, has become the target of online trolls and harassment. See Vogt
       Declaration ¶¶ 12-14, Ex. J-L.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



6.     Following the February 14, 2018, shooting at Marjory Stoneman Douglas High School in
       Parkland, Florida, several of the students who survived the tragedy became advocates for
       gun control and used social media to spark the March for Our Lives and #NeverAgain
       movements; as a result of which they have faced online attacks by detractors. See Vogt
       Declaration ¶¶ 15-18, Ex. M-P.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).




                                                  3
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 4 of 8



7.     “Citizen journalism” refers to public citizens playing an active role in the process of
       collecting, reporting, analyzing, and disseminating news and information. It was made
       more feasible by the development of various online internet platforms. New media
       technology, such as social networking and media-sharing websites, in addition to the
       increasing prevalence of cellular telephones, made citizen journalism more accessible to
       people worldwide. Recent advances in new media have started to have a profound
       political impact. Due to the availability of technology, citizens often can report breaking
       news more quickly than traditional media reporters. Notable examples of citizen
       journalism reporting from major world events are, the 2010 Haiti earthquake, the Arab
       Spring, the Occupy Wall Street movement, the 2014 Ferguson unrest and the Black Lives
       Matter movement. See https://en.wikipedia.org/wiki/Citizen_journalism.

       Response: This paragraph presents opinion and argument, not an asserted fact.

Defendants object to this statement because it is not material, or even relevant, to any claim or

defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to

this statement because it is not supported by any admissible evidence. Fed. R. Civ. P.

56(c)(1)(A), 56(c)(2).



8.     Online social movements are organized efforts to push for a particular goal through the
       use of new communications and information technologies, such as the Internet. In many
       cases, these movements seek to counter the mainstream public, claiming there is a wrong
       that should be righted. Online social movements have focused on a broad range on [sic]
       social and political issues in countries all around the world. See
       https://en.wikipedia.org/wiki/Online_social_movement.

       Response: This paragraph presents opinion and argument, not an asserted fact.

Defendants object to this statement because it is not material, or even relevant, to any claim or

defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to

this statement because it is not supported by any admissible evidence. Fed. R. Civ. P.

56(c)(1)(A), 56(c)(2).




                                                 4
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 5 of 8



9.     Twitter has approximately 330 million monthly active users and 145 million daily users.
       22% of Americans are on Twitter. 500 million people visit Twitter’s website each month
       without logging in. Roughly 68 million US citizens are monthly active users of Twitter.
       83% of the world’s leaders are on Twitter. See Vogt Declaration ¶ 25, Ex. W.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



10.    As many as 87% of Americans get their news on mobile devices or computers. See Vogt
       Declaration ¶ 26, Ex. X.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



11.    More people obtain news from social media than from print newspapers. See Vogt
       Declaration ¶ 27, Ex. Y.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



12.    Most social media platforms notify users about the risk of online attacks. Twitter’s Terms
       of Service provide: TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
       LAW, THE TWITTER ENTITIES SHALL NOT BE LIABLE FOR ANY INDIRECT,
       INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR ANY
       LOSS OF PROFITS OR REVENUES, WHETHER INCURRED DIRECTLY OR



                                                  5
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 6 of 8



       INDIRECTLY, OR ANY LOSS OF DATA, USE, GOODWILL, OR OTHER
       INTANGIBLE LOSSES, RESULTING FROM… (ii) ANY CONDUCT OR CONTENT
       OF ANY THIRD PARTY ON THE SERVICES, INCLUDING WITHOUT
       LIMITATION, ANY DEFAMATORY, OFFENSIVE OR ILLEGAL CONDUCT OF
       OTHER USERS OR THIRD PARTIES…” Facebook’s Community Standards
       specifically address “False News” (which it will not remove). See Vogt Declaration ¶¶
       19-24, Ex. Q-V.

       Response: Defendants object to this statement because it is not material, or even

relevant, to any claim or defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a).

Defendants also object to this statement because it is not supported by any admissible evidence.

Fed. R. Civ. P. 56(c)(1)(A), 56(c)(2).



13.    False information is rampant online and spreads farther and faster than the truth. See
       Vogt Declaration ¶¶ 23, 28-30, Ex. U, Z-BB.

       Response: This paragraph presents opinion and argument, not an asserted fact.

Defendants object to this statement because it is not material, or even relevant, to any claim or

defense at issue in this litigation. See Fed. R. Civ. P. 56; L.R. 56.1(a). Defendants also object to

this statement because it is not supported by any admissible evidence. Fed. R. Civ. P.

56(c)(1)(A), 56(c)(2).



                         Counter-Statements of Undisputed Material Fact

       14.     Sarah Palin was elected governor of Alaska in 2006. Am. Compl. (Dkt. 70) ¶ 20.

       15.     Palin served as governor of Alaska until July 2009. Declaration of Jacquelyn N.

Schell dated July 10, 2020 (“Schell Decl.”), Ex. 65 (“Palin Dep.”) at 31:6-8.

       16.     Palin “rose to national prominence” in 2008, when she was placed on the

Republican presidential ticket as the vice presidential candidate. Am. Compl. ¶ 20.




                                                  6
         Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 7 of 8



       17.     Palin is a “paragon of Conservative politics.” Pl. Mem. of Law in Opp. to Defs.

Mot. to Dismiss (Dkt. 29) at 3.

       18.     Palin planned at one point to run for president in 2012. Schell Declaration, Ex. 64

(“Crawford Dep.”) at 97:11-15; Am. Compl. ¶ 73.

       19.     In this action, Palin claims that the challenged statement in the Editorial defamed

her in her capacity as the person responsible for a Political Action Committee’s public advocacy

to influence both national policy on gun control and the outcomes of numerous Congressional

elections. Am. Compl. ¶¶ 46, 52, 78, 165, 168.

       20.     At oral argument on the motion to dismiss, the Court stated that “I think it's

common ground that when a public figure is involved, even false statements are protected unless

they were done with actual malice.” Schell Decl., Ex. 66 at 4:9-12.

       21.     Palin recognized in her appellate brief that the Supreme Court’s decision in N.Y.

Times Co. v. Sullivan and the Court of Appeal’s decision in Dongguk University v. Yale

University are binding precedent. Schell Decl., Ex. 62 at 41 n.7.

       22.     In her reply brief on appeal, Palin stated that “[a]lthough The Times and amici

trumpet First Amendment rights, the Supreme Court already struck the balance between public-

figure defamation-plaintiffs’ rights to recover for defamatory statements and defamation-

defendants’ First Amendment rights by requiring public-figure defamation plaintiffs to allege

and ultimately prove actual malice,” citing N.Y. Times Co. v. Sullivan. Schell Decl., Ex. 63 at 6.

       23.     Palin went on to say in her reply brief that “the pleading standard is unaffected by

public-figure defamation-plaintiffs’ ultimate burden of proving actual malice by clear and

convincing evidence to prevail at trial.” Id. at 7.




                                                  7
      Case 1:17-cv-04853-JSR Document 106 Filed 07/10/20 Page 8 of 8



Dated: New York, New York          Respectfully submitted,
       July 10, 2020
                                   BALLARD SPAHR LLP

                                   By: /s/ Jay Ward Brown
                                       Jay Ward Brown
                                       David L. Axelrod
                                       Thomas B. Sullivan
                                       Jacquelyn N. Schell
                                   1675 Broadway, 19th Floor
                                   New York, NY 10019-5820
                                   Phone: (212) 223-0200
                                   Fax: (212) 223-1942
                                   brownjay@ballardspahr.com
                                   axelrodd@ballardspahr.com
                                   sullivant@ballardspahr.com
                                   schellj@ballardspahr.com
                                   Counsel for Defendants




                                    8
